The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on December 2, 2021.

Status of Claims
Claims 1, 12, and 13 are amended, claims 5-9 were previously canceled. Claims 14-15 were previously added. Claims 1-4 and 10-15 are pending in the application.

Priority
The priority date that has been considered for this application is August 24, 2016. 

Response to Amendment
 (A). Regarding Claim objections: In regards to objection to claim 13, Applicant's amendments appropriately addressed the issues, the objection is withdrawn. 
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections for claims 1-4 and 14 presented in the following art rejection. Rejections to claims 10-13 and 15 are maintained.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 1-4 and 10-15 are objected to because of the following informalities:
Claim 1, 
line 14, “a computer”, suggestion: -[[a]] the computer-
lines 16-17, “the upgrade software” lacks proper antecedent basis.
line 17, “the user” lacks proper antecedent basis.
line 19, --the—should be added in front of upgrade.
claims 2-4 and 14 are objected to for the same reason because of their dependency from claim 1.

Claim 4, line 3, “[[a]]”should be deleted. 

Claim 10, 
line 13, “a computer”, suggestion: -[[a]] the computer -
line 14, “a USB data line”, suggestion:  - [[a]] the USB data line- 
line 16, “an upgrade”, suggestion: -[[an]] the upgrade-
claims 11-13 and 15 are objected to for the same reason because of their dependency from claim 10.

claim 11, line 3, “perform upgrade”, suggestion: -perform the upgrade-
claims 12 and 13 are rejected for the same reason because of their dependency from claim 11.

Claim 13, line 4, “[[a]]” should be deleted. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over NAM (US 20140325201 A1, hereinafter “NAM”) in view of Solnit et al (US 20150378715 A1, hereinafter, “Solnit”) and Niwa (US 20150199194 A1, hereinafter, “Niwa”). 

Regarding claim 1 (Currently Amended), NAM teaches A method for upgrading an electronic device via a USB, comprising: 
returning to the normal mode by disconnecting a USB data line between the electronic device and a computer, when do not want to enter the upgrade mode (Fig. 6, steps 610 and 640);
detecting whether the electronic device has established a connection to a computer through the USB data line (Fig. 6 step 610), and if yes, clicking on a corresponding button in the upgrade software installed in the computer by the user to send the upgrade confirmation instruction], and controlling the electronic device to switch from the preparing-for-upgrade mode to the upgrade mode and perform upgrade (Fig. 6, steps 620-630); and if no, controlling the electronic device to switch back to the normal mode from the preparing-for-upgrade mode (Fig. 6, step 640).
NAM does not explicitly teach 
receiving an upgrade instruction, wherein an upgrade process includes a preparing- for-upgrade mode and an upgrade mode; 
controlling the electronic device to switch from a normal mode to the preparing-for- upgrade mode according to the upgrade instruction, for waiting for an upgrade confirmation instruction; wherein the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet 
…, clicking on a corresponding button in the upgrade software installed in the computer by the user to send the upgrade confirmation instruction, …
Solnit teaches 
receiving an upgrade instruction (Fig. 7, step 702), wherein an upgrade process includes a preparing- for-upgrade mode and an upgrade mode (Fig. 7, steps 704-712 read on a preparing-for-upgrade mode, and step 716 reads on an upgrade mode); 
controlling the electronic device to switch from a normal mode to the preparing-for- upgrade mode according to the upgrade instruction (Fig. 7, step 704); for waiting for an upgrade confirmation instruction (Fig. 7, step 712); wherein the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet (Fig. 7, steps 704-712 prepare for software update, but has not started to update), and in the upgrade mode, the electronic device must wait till (fig. 7, step 716, only when the software update process complete, the update process ends, i.e. back to normal operation or normal mode.); 
NAM and Solnit are analogous art because both deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM and Solnit before him/her before the effective filing date of the claimed invention, to incorporate the features of Solnit into NAM because Solnit’s teaching provides advantages over prior art (Solnit, para [0007]).
Neither NAM nor Solnit explicitly teaches 
…, clicking on a corresponding button in the upgrade software installed in the computer by the user to send the upgrade confirmation instruction, …
Niwa teaches 
clicking on a corresponding button in the upgrade software installed in the computer by the user to send the upgrade confirmation instruction (para [0050], “…In the step S308, the instruction to update firmware is issued by the user depressing an update button 501…”).
The combination of NAM and Solnit along with Niwa are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit and Niwa before him/her before the effective filing date of the claimed invention, to incorporate the features of Niwa into NAM and Solnit because Niwa’s teaching provides techniques for “preventing firmware from being updated to firmware with wrong specifications” (Niwa, para [0008]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of Solnit and Niwa as applied to claim 1, in further view of Tomppo (US 20160306616 A1, hereinafter, “Tomppo”).

Regarding claim 2 (Currently Amended), NAM as modified by Solnit and Niwa teaches claim 1, but does not explicitly teach wherein the step of controlling the electronic device to switch from the preparing-for-upgrade mode to an upgrade mode and perform upgrade comprises: 
controlling the electronic device to download upgrade data through the USB data line; and 
upgrading the electronic device according to the upgrade data completely downloaded. 
Tomppo teaches 
wherein the step of controlling the electronic device to switch from the preparing-for-upgrade mode to an upgrade mode and perform upgrade comprises: 
controlling the electronic device to download upgrade data through the USB data line (para [0034], “…Based on that information, the DFP device 100 downloads new firmware from the Internet in the step 319, for example, from an update server 110. The DFP device 100 sends and updates a new firmware for the UFP device 200 in the step 320”); and 
upgrading the electronic device according to the completely downloaded upgrade data (para [0040], “…When firmware is loaded to the DFP device 200, for example to RAM or eMMC of the DFP device 200, a firmware update operation is started in the step 320…”). 
The combination of NAM, Solnit and Niwa along with Tomppo are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit, Niwa and Tomppo before him/her before the effective filing date of the claimed invention, to incorporate the features of Tomppo into NAM, Solnit and Niwa because Tomppo’s teaching provides techniques for upgrading firmware wherein a confirmation step is provided to confirm that the device supports a firmware update mode so that firmware can be updated (Tomppo, para [0039]).

Regarding claim 3 (Original), NAM as modified by Solnit, Niwa and Tomppo teaches claim 2, NAM further teaches wherein after the step of upgrading the electronic device according to the completely downloaded upgrade data, the method further comprises: 
controlling the electronic device to switch back to the normal mode from the upgrade mode (para [0082], “…in step (670), the automatic entrance device (100) for upgrade boot mode starts up a boot up of the terminal in a normal boot mode according to a high level signal of the mono-stable multivibrator”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of Solnit, Niwa and Tomppo as applied to claims 2, in further view of Hyogo et al (US 20060238804 A1, hereinafter, “Hyogo”).

Regarding claim 4 (Previously Presented), NAM as modified by Solnit, Niwa and Tomppo teaches claim 2, but does not explicitly teach further comprising: 
in the process of downloading upgrade data through the USB data line, detecting whether the electronic device is establishing a connection to the computer through the USB data line, and if no, pausing the downloading.
Hyogo teaches 
in the process of downloading upgrade data through the USB data line, detecting whether the electronic device is establishing a connection to the computer through the USB data line, and if no, pausing the downloading (para [0006], “As a result, if the printer is connected to a host device by a USB cable, for example, and the cable is disconnected while the host device is sending the image print command, the printer remains in the DMA transfer mode waiting for the unsent data…”).
The combination of NAM, Solnit, Niwa and Tomppo along with Hyogo are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit, Niwa, Tomppo and Hyogo before him/her before the effective filing date of the claimed invention, to incorporate the features of Hyogo into NAM, Solnit, Niwa and Tomppo because Hyogo’s teaching provides techniques for faster image data transfers and thus contributes to faster processing (Hyogo, para [0035-0036]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of Solnit and Niwa as applied to claim 1, in further view of Hanada (US 20050141025 A1, hereinafter, “Hanada”).

Regarding claim 14 (Previously Presented), NAM as modified by Solnit and Niwa teaches claim 1, but does not explicitly teach wherein in the preparing-for-upgrade mode, the electronic device is not capable of performing normal operations. 
Hanada teaches 
wherein in the preparing-for-upgrade mode, the electronic device is not capable of performing normal operations (Fig. 5, Waiting mode reads on the preparing-for-upgrade mode, and the apparatus is not capable of performing normal operations).
The combination of NAM, Solnit and Niwa along with Hanada are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit, Niwa and Hanada before him/her before the effective filing date of the claimed invention, to incorporate the features of Hanada into NAM, Solnit and Niwa because Hanada’s teaching provides “an image forming apparatus which can perform necessary firmware updates in an easier and more efficient way according to the stored functions” (Hanada, para [0011]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over NAM (US 20140325201 A1, hereinafter “NAM”) in view of Solnit et al (US 20150378715 A1, hereinafter, “Solnit”) and Tomppo (US 20160306616 A1, hereinafter, “Tomppo”).

Regarding claim 10 (Previously Presented), NAM teaches An electronic device, comprising a memory for storing instructions and a processor for operating the instructions (Fig. 1, 100) to implement the following steps: 
[controlling the electronic device to switch from a normal mode to the preparing-for- upgrade mode according to the upgrade instruction; the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet] and can return to the normal mode by disconnecting a USB data line between the electronic device and a computer (Fig. 6, step 660 to 670), and [in the upgrade mode, the electronic device must wait till an upgrade is completed before returning to the normal mode];
detecting whether the electronic device has established a connection to a computer through a USB data line (Fig. 6 step 610), and if yes, [receiving an upgrade confirmation instruction sent by the computer through the USB data line], and controlling the electronic device to switch from the preparing-for-upgrade mode to an upgrade mode and perform upgrade (Fig. 6, steps 620-630); and if no, controlling the electronic device to switch back to the normal mode from the preparing-for-upgrade mode (Fig. 6, step 640).
NAM does not explicitly teach 
receiving an upgrade instruction, wherein an upgrade process includes a preparing- for-upgrade mode 
controlling the electronic device to switch from a normal mode to the preparing-for- upgrade mode according to the upgrade instruction; the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet (…), and in the upgrade mode, the electronic device must wait till an upgrade is completed before returning to the normal mode; 
…, receiving an upgrade confirmation instruction sent by the computer through the USB data line, …
Solnit teaches 
receiving an upgrade instruction (Fig. 7, step 702), wherein an upgrade process includes a preparing- for-upgrade mode (Fig. 7, steps 704-712 read on a preparing-for-upgrade mode, and step 716 reads on an upgrade mode); 
controlling the electronic device to switch from a normal mode to the preparing-for- upgrade mode according to the upgrade instruction (Fig. 7, step 704); the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet (Fig. 7, steps 704-712 prepare for software update, but has not started to update) (…), and in the upgrade mode, the electronic device must wait till an upgrade is completed before returning to the normal mode (fig. 7, step 716, only when the software update process complete, the update process ends, i.e. back to normal operation or normal mode.); 
NAM and Solnit are analogous art because both deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM and Solnit before him/her before the effective filing date of the 
Neither NAM nor Solnit explicitly teaches 
…, receiving an upgrade confirmation instruction sent by the computer through the USB data line, …
Tomppo teaches 
receiving an upgrade confirmation instruction sent by the computer through the USB data line (para [0039], “…For example, if the DFP device 200 detects that the UFP device 100 supports a Firmware Update Mode (a new vendor defined mode for this firmware update operation), it sends an Enter Mode command to the UFP device 200 in the step 312…”)
The combination of NAM and Solnit along with Tomppo are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit and Tomppo before him/her before the effective filing date of the claimed invention, to incorporate the features of Tomppo into NAM and Solnit because Tomppo’s teaching provides techniques for upgrading firmware wherein a confirmation step is provided to confirm that the device supports a firmware update mode so that firmware can be updated (Tomppo, para [0039]).

Regarding claim 11 (Previously Presented), NAM as modified by Solnit and Tomppo teaches claim 10, Tomppo further teaches wherein the step of controlling the electronic device to switch from the preparing-for-upgrade mode to an upgrade mode and perform upgrade comprises: 
controlling the electronic device to download upgrade data through the USB data line (para [0034], “…Based on that information, the DFP device 100 downloads new firmware from the Internet in the step 319, for example, from an update server 110. The DFP device 100 sends and updates a new firmware for the UFP device 200 in the step 320”); and 
upgrading the electronic device according to the completely downloaded upgrade data (para [0040], “…When firmware is loaded to the DFP device 200, for example to RAM or eMMC of the DFP device 200, a firmware update operation is started in the step 320…” For motivation to combine, please refer to office action regarding claim 10). 

Regarding claim 12 (Currently Amended), NAM as modified by Solnit and Tomppo teaches claim 11, NAM further teaches wherein after the step of upgrading the electronic device according to the completely downloaded upgrade data, the processor further implements the step: 
controlling the electronic device to switch back to the normal mode from the upgrade mode (para [0082], “…in step (670), the automatic entrance device (100) for upgrade boot mode starts up a boot up of the terminal in a normal boot mode according to a high level signal of the mono-stable multivibrator”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of Solnit and Tomppo as applied to claims 11, in further view of Hyogo et al (US 20060238804 A1, hereinafter, “Hyogo”).

Regarding claim 13 (Currently Amended), NAM as modified by Solnit and Tomppo teaches claim 11, but does not explicitly teach the processor further implements the step: 
in the process of downloading upgrade data through the USB data line, detecting whether the electronic device is establishing a connection to the computer through [[a]] the USB data line, and if no, pausing the downloading.
Hyogo teaches 
in the process of downloading upgrade data through the USB data line, detecting whether the electronic device is establishing a connection to the computer through [[a]] the USB data line, and if no, pausing the downloading (para [0006], “As a result, if the printer is connected to a host device by a USB cable, for example, and the cable is disconnected .
The combination of NAM, Solnit and Tomppo along with Hyogo are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit, Tomppo and Hyogo before him/her before the effective filing date of the claimed invention, to incorporate the features of Hyogo into NAM, Solnit and Tomppo because Hyogo’s teaching provides techniques for faster image data transfers and thus contributes to faster processing (Hyogo, para [0035-0036]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of Solnit and Tomppo as applied to claim 10, in further view of Hanada (US 20050141025 A1, hereinafter, “Hanada”).

Regarding claim 15 (Previously Presented), NAM as modified by Solnit and Tomppo teaches claim 10, but does not explicitly teach wherein in the preparing-for-upgrade mode, the electronic device is not capable of performing normal operations. 
Hanada teaches 
wherein in the preparing-for-upgrade mode, the electronic device is not capable of performing normal operations (Fig. 5, Waiting mode reads on the preparing-for-upgrade mode, and the apparatus is not capable of performing normal operations).
The combination of NAM, Solnit and Tomppo along with Hanada are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit, Tomppo and Hanada before him/her before the effective filing date of the claimed invention, to incorporate the features of Hanada into NAM, Solnit and Tomppo because Hanada’s teaching provides “an image forming apparatus which can perform necessary firmware updates in an easier and more efficient way according to the stored functions” (Hanada, para [0011]).


Applicant's arguments regarding 103 rejections to claim 1 filed 12/2/2021 have been fully considered but they are not persuasive.
On p7 first two full paragraphs of the Remarks, Applicant’s argument states that “To sum up, the main purpose of the present application is not to automatically upgrade, but to … reduce mis-operation. … On the other hand, NAM (US20140325201) relates to an automatic entrance… Therefore, it is impossible to prevent the user from entering the upgrade mode due to mis-operation.”
Examiner respectfully disagrees, because, Solnit teaches performing a system status check to determine whether to continue with the software update (Solnit, Fig. 7, step 704 and step 712). The status check step reads on the preparing-for-upgrade mode of the claims. Solnit’s teaching of a system status check step is advantageous because it facilitates smooth updating process. Therefore one of ordinary skill in the art would be motivated to incorporate the features of Solnit into Nam so that before entering update mode, Nam performs a system status check to verify if the system is ready to perform software update to prevent mis-operation. Thus, the combination of Nam and Solnit teaches the claim features under discussion.
On p7 last paragraph to p9 of the Remarks, Applicant argued that “the unique technical features of "returning to the normal mode by disconnecting a USB data line between the electronic device and a computer", and "clicking on a corresponding button in the upgrade software installed in the computer by the user to send the upgrade confirmation instruction" of the present application are not disclosed by Nam, Hanada, Solnit, Tomppo and their combinations.”
Examiner respectfully disagrees, because, Nam teaches the claim feature of "returning to the normal mode by disconnecting a USB data line between the electronic device and a computer" (Fig. 6, steps 610 and 640 as cited in the office action above.) The newly cited reference by Niwa teaches the amendment feature of "clicking on a corresponding button in the upgrade software installed in the computer by the user to send the upgrade confirmation instruction" (para [0050], “…In the step S308, the instruction to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192